Judgment of conviction of defendant on his plea of guilty of the crime of attempted manslaughter in the second degree, unanimously affirmed. People V. Rozzell (20 N Y 2d 712) relied on by the appellant, and *522the cases of Ferguson v. Georgia (365 U. S. 570) and People V. Wilson (15 N Y 2d 634) cited in Roszell, are clearly distinguishable from the facts in the case at bar. The trial court was meticulous in protecting the rights of the defendant, assuring his effective representation by an assigned experienced counsel following defendant’s release of the two successive attorneys retained by him. (People V. Sparaco, 14 N Y 2d 786; People v. Garland, 24 A D 2d 970.) Concur — • Steuer, J. P., Capozzoli, Tilzer, MeGivem and Witmer, JJ.